DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, 7-9, 11-13 and 15-16 of U.S. Patent No. 10292329. 
Although the claims at issue are not identical, they are not patentably distinct from each other because no additional inventive structure or function is present in the claims that would not be obvious over the prior art in view of U.S. Patent No. 10292329.

Claim Objections
Claim 18 is objected to because of the following informalities:  Line 7 reads: “support arm” which should read “the support arm”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogels (USPN 3325982) in view of Duncan (USPN 3665686).
Regarding claims 1, 2, 11, 12 and 18, Fogels discloses a sugarcane harvester comprising: a frame; a knockdown roller (36); and a telescopic roller support including a first telescopic sleeve member (348) mounted to the frame and a second telescopic arm member (344) mounted to the knockdown roller, the first telescopic member being in telescopic relationship with the second telescopic member (Column 9 lines 55-61 discloses manual forward or rearward adjustment of drum 36 by telescopically sliding arm member 344 within sleeve portion 348 as further shown in figure 16).
Fogels discloses manual linear actuation and is therefore lacking automatic means such as an actuator mounted between the telescopic members to perform the linear telescopic movement.  
Duncan discloses a cane harvester with a knockdown roller capable of linear movement in relation to the frame of the harvester and teaches the use of a hydraulic cylinder mounted between the frame and roller to perform the actuation (Figure 4 shows the use of a hydraulic cylinder 112 mounted on an arm element 92 of the knockdown roller to perform linear movement of the knockdown roller in relationship to the frame as discussed in column 5 lines 3-23).    
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fogels to mount a hydraulic cylinder between elements 344 and 348 as taught by Duncan for the purpose of automating the disclosed manual function of extending and retracting the knockdown roller.  
Mounting of the hydraulic cylinder between members 344 and 348 of Fogels is considered to place the elements in an arrangement wherein they would comprise parallel axes.  

Regarding claim 3, Fogels further discloses wherein the roller support comprises a shim positioned between the sleeve and the support arm (Figure 16 shows a shim member 352 to further prevent rotation of the arm within the sleeve as discussed in column 9 lines 58-61).

Regarding claim 4, Fogels further discloses wherein the sleeve comprises a first aperture and a second aperture, and the support arm is positioned within the first aperture and the second aperture (Arm 344 extends through both ends of sleeve 348 as shown in figure 10.  The sleeve is mounted to the end of bracket 350).

Regarding claims 5-8, 13-15 and 19 Fogels further discloses a pivot arm (350) coupled pivotally to the frame (at shaft 351), wherein the sleeve is fixed to the pivot arm (Column 9 lines 53-55); wherein the pivot arm comprises a first hand and a second hand, and the sleeve is positioned between and held by the first hand and the second hand (Figure 16 shows a left and right portion of the sleeve 348 connected together by a bolt); and wherein the knockdown roller includes a first portion and a second portion, the telescopic roller support being mounted to the knockdown roller between the first portion of the knockdown roller and the second portion of the knockdown roller (Figure 9 shows portions 356 and 358 with the roller support mounted between the ends at 366 as discussed in column 9 lines 67-74).

Regarding claims 10 and 17, Fogels further discloses a basecutter (34), wherein the telescopic roller support is configured to telescope to cause linear movement of the knockdown roller relative to the basecutter.

Regarding claims 9, 16 and 20 the combination discloses wherein the telescopic roller support is a single telescopic roller support and wherein the actuator is a single actuator (Fogels, Column 9 lines 51-55 discloses a single arm.  The combination is considered to comprise a single actuator).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336.  The examiner can normally be reached on M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J BEHRENS/Primary Examiner, Art Unit 3671